Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 8/11/22 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, and substitute specification filed 8/11/22 are acknowledged.

Claims 43-46 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 23, 24, 30, and 33-38 are under examination.  

2.   In view of applicant’s substitute specification the objections thereto have been withdrawn.

3.   In view of the cancellation of Claim 20 in U.S. Patent Application No. 17/019,695 the previous rejection for nonstatutory double patenting has been withdrawn.

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 23, 24, 30, and 33-38 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the MHC class II epitope-redox motif fusion complex of the claims.

Under Vas-Cath, Inc. v. Mahurkar, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description Requirement’ make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

The instant claims encompass an indeterminately large genus of fusion complexes.  Indeed, the size of the genus cannot even be estimated.  Said countless unrelated complexes clearly have no structural similarity (i.e., the MHC class II epitopes are not structurally similar) while functionally they are to be used to treat multiple sclerosis or diabetes (dissimilar diseases) by eliciting cytolytic CD4+ T cells which are disclosed as capable of killing antigen presenting cells (APCs) which present the epitope of the fusion complex.  While a handful of untested fusion complexes are disclosed in the specification, just the single complex of SEQ ID NO:1 is disclosed as comprising an MHC class II epitope.  Thus, even functionality, any functionality (even dissimilar), has not been established

Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). 

Given the hugely broadly genus fusion complexes, and in the absence of sufficient disclosure of relevant identifying structural characteristics for said complexes comprising the claimed functional limitations, the patentee must establish:
“a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
see AbbVie, 759 F.3d at 1297. Accordingly, there is clearly insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed fusion complexes to demonstrate possession.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). That is, while the inhibitors  of the claims might exist, mere instruction as to their use does not provide and adequate written description thereof.

Thus, in view of the above-mentioned, scientific fact and case law, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that applicant was in possession of the claimed fusion complexes, except for that of SEQ ID NO:1.  See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Applicant’s arguments filed 8/11/22 have been fully considered but are not found persuasive.  Applicant describes the construct of the claims and then opines:
“A skilled artisan reading the specification would have reasonably concluded that Applicant bad possession of the claimed fusion polypeptide comprising a first element known in the art, i.e., the human MHC class II T cell epitope of an antigen and a second element defined by it’s structure, i.e., the redox motif.

Applicant argues that algorithms for determining MHC class II T cell epitopes were known in the art.

Algorithms for determining MHC class II T cell epitopes do not demonstrate actual possession of the constructs of the instant claims comprising multiple components and provisos.

Applicant cites SEQ ID NO:s 10, 11, 13-16, 18, 19, 21, 23, 25, 26, 28, 30, 31, 33, 34, 36, 37, 39, 40, 42, 43, 45, 46, 48, 49, 51, $2, 54, 55, 57, 58, 60, 61, 63, 64, 66, 67, 68 and 69.

None of these constructs has been shown to be functional. A list of peptides are not “working examples”.  The peptides could be tested, and that is why no rejection for lack of enablement has been made.  But a list of untested peptides does not show possession of a functional invention.  Indeed, the single relevant working example comprises the use of a single MOG peptide.

Applicant spends the last three paragraphs construing Claim 23 before concluding:
“A skilled artisan, considering that Applicant had possession of the MHC class II T cell epitopes and redox motifs for the above discussed reasons, would have reasonably concluded that the proviso recited in claim 23 is adequately described.”

The examiner disagrees; the rejection has been maintained for the reasons set forth above.

6.   Claims 23, 24, 30, and 33-38  are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) The “…isolated peptide…” of Claim 23.

	Applicant cites pages 2, 3, 11, 14, 16, and 17 in support.

The cites might support the “isolated immunogenic peptide” of the previous claim, but they do not support the broader generic “isolated peptide” that is now claimed.

7.   No claim is allowed.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 11/14/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644